— In an action to recover damages for assault, the defendant appeals from an order of the Supreme Court, Westchester County (Dachenhausen, J.), entered May 22, 1986, which denied his motion to vacate a default judgment of the same court (Burchell, J.), entered December 26, 1985.
Ordered that the order is affirmed, with costs.
The defendant’s motion to vacate the default judgment was properly denied in the absence of a sufficient showing of reasonable excuse for the default. In fact, the defendant was present during some of the proceedings and offered no objections to those proceedings. Mollen, P. J., Bracken, Rubin, Kooper and Spatt, JJ., concur.